Notice of Pre-AIA  or AIA  Status
	The present application is being examined under the pre-AIA  first to invent provisions. 
Detailed Action
Status of Application
1.	Applicants’ arguments/remarks filed 1 August 2022 are acknowledged.   Claims 1-82 and 97-98 are cancelled.  Claims 83-96 and 99 are currently pending.  Claims 83-85, 87, 89-90, and 93 are currently amended.   Claims 83-96 and 99 are examined on the merits within.  

Withdrawn Objections/Rejections
2.	Applicants’ arguments, filed 1 August 2022, with respect to the claim objections have been fully considered and are persuasive.  The objections of claims 84-85, 87, 89-90, and 93 have been withdrawn. 

New Objections
3.	Claim 83 is objected to because of the following informalities: “without applying external heating the reactants” could be more clearly written as “without applying external heating to the reactants” or “without external heating”. Appropriate correction is required. 

Maintained Rejections
Claim Rejections – 35 U.S.C. 103
4.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

5.	Claims 83-91, 95-96, and 99 is/are again rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tsuzuki et al. (1999) in view of Czekai et al. (U.S. Patent No. 5,718,388). 
	Tsuzuki et al. teach mechanochemical processing (i.e., milling) of precursor powders to form nanoscale composite structures within a salt matrix. See page 125, paragraph 2. Milling takes place using a steel vial and steel balls for 24 hours. See page 126, paragraph 2. The nanoparticles are inorganic compounds such as gadolinium oxide. See page 125, paragraph 2. The matrix prevents the particles from agglomerating during thermal decomposition and can be removed. The resultant inorganic particles are 50 nm or smaller, with a mean particle size of 20 nm, and a size distribution of 12-90 nm. The size distribution is narrower than those obtained using a dynamic calcination technique. See page 129, paragraph 3, page 130, paragraph 2, and Figure 6.
	Tsuzuki et al. do not teach mechanochemical synthesis of therapeutically effective agents. 
	Czekai et al. teach a continuous method for preparing submicron particles of a therapeutic or diagnostic agent by introducing the agent and rigid grinding media into a milling chamber. The resultant particles are less than 100 nm in size. See abstract. The particles can be surface modified with pharmaceutical excipients in amounts from 0.1 to 90%, i.e., matrix. See column 3, lines 36-50. The milling process can be a dry process or wet process. See column 3, lines 35-36. Grinding can take place in an airjet mill, an attritor mill, a vibratory mill, a sand mill, or a bead mill. See column 3, lines 61-63. The process can be carried out within a wide range of temperatures and pressures, but a temperature below that which would cause the agent to degrade. Temperatures of less than about 30-40°C are preferred. See column 4, lines 21-31. The attrition time can vary widely and depends primarily upon the particular therapeutic or diagnostic agent, mechanical means, and residence conditions selected. Residence times of less than about 8 hours are generally required using high energy dispersers and/or media mills. See column 4, lines 15-21. Examples include milling for 60 minutes. Suitable therapeutic agents include camptothecin, naproxen, phenytoin, etc. See column 4. Lines 34-62. Example 1 comprises particles with an average size of 35 nm, meaning at least 50% of the particles are less than 200 nm. Examples 1 and 2 do not increase heat or mention heating.  The particulates were separated from the media.  
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the therapeutic agents of Czekai et al. in the method of Tsuzuki et al. to produce a nanoparticle composition.  One would have been motivated, with a reasonable expectation of success, to efficiently grind the therapeutic agent without causing agglomeration and degradation. 

6.	Claims 92-94 is/are again rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tsuzuki et al. (1999) in view of Czekai et al. (U.S. Patent No. 5,718,388) as applied to claims 83-91, 95-96, and 99  above and further in view of  Jain et al. (U.S. Patent No. 6,316,029).
	Neither Tsuzuki et al. or Czekai et al. teach naproxen in combination with sodium carbonate or sodium hydrogen carbonate.
	Jain et al. teach a rapidly disintegrating solid oral dosage form of a poorly soluble active ingredient and at least one excipient. See abstract. The poorly soluble active ingredient is naproxen. See Example 12. Effective average particle size of less than about 2000 nm means that at least 50%, and preferably at least 70 or 90%, of the active agent particles have an average particle size of less than 2000 nm. Jain et al. also state in preferred embodiments the effective average particle size is less than about 100 nm. See column 8, lines 20-40. Thus at least 50% and at least 70 or 90% of the particles have a size less than 100 nm. Pharmaceutical excipients comprise effervescent including sodium carbonate and sodium bicarbonate, i.e., matrix. See column 8, lines 59-64 and column 9, lines 32-41. The poorly soluble active ingredient or pharmaceutically acceptable salt thereof may be present in amounts of 0.1 to 99.9%. The excipient may be present in amounts up to 99.9%. See column 9, lines 45-67.
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to substitute one known effective pharmaceutically acceptable excipient for another to yield predictable results. It would have been well within the purview of the skilled artisan at the time the invention was made to use the sodium salt form of naproxen since Jain et al. specifically teach the active can be in salt form.

Response to Arguments
Applicants’ arguments filed 1 August 2022 have been fully considered but they are not persuasive. 
7.	Applicants argued “Tsuzuki heats the milled powder to 500°C to complete the reaction.  There is nothing to suggest the reaction can occur without heating.  Czekai is directed to reducing particles size, not mechanochemical synthesis.  All of the examples of Czekai are directed to wet milling.  Jain does not describe mechanochemical synthesis.”
	In response to applicants’ arguments, the prior art of Tsuzuki was provided to show that mechanochemical processing to form nanoscale composite structures within a matrix is known. The prior art of Czekai et al. teach that therapeutic agents can undergo wet or dry milling and teach the importance of temperature, pressure, residence time, etc. on the resultant product.  Thus the prior art of Czekai et al. is provided to make obvious the use of lack of heat in order to avoid degradation.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Even though the prior art of Czekai et al. exemplify wet milling, the teachings also state that dry milling is possible.  It is noted that the claims state “without applying external heating the reactants or heating subsequent to the mechanochemical synthesis” which is in the alternative.  Based on this amendment, the heat of Tsuzuki et al. can be used in the reaction as long as there is no heating after the reaction.  The prior art of Jain was provided to substitute one known active for another to yield predictable results.  
	Thus this rejection is maintained.

Conclusion
8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence
9.	No claims are allowed at this time.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WORSHAM whose telephone number is (571)270-7434. The examiner can normally be reached Monday-Friday (8-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JESSICA WORSHAM/Primary Examiner, Art Unit 1615